PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/659,081
Filing Date: 7/25/17
Appellant(s): Soufiani, Hossein et al. 



__________________
Michael Walsh
For Appellant


EXAMINER'S ANSWER
This is in response to the appeal brief filed 7/11/22 appealing from the Office action mailed 2/11/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 USC 103 rejections of claims 1-8, 11-23, 25-32, 35-47, 49, and 52 and the 35 USC 103 rejections of claims 9-10, 33-34, and 50-51 are withdrawn.
 (3) Response to Arguments
With regards to 101, the Examiner respectfully disagrees. The Appellant tries to argue that the claims are incorrectly categorized as a method of organizing human activity. In MPEP 2106.04(a)(2), it states that "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Detecting transaction patterns is a form of marketing or sales activities or behaviors clearly. The Appellant tries to argue that the claims involve determining and displaying timely location-based user-specific recommendations using a computing device, however this is the essence of mobile advertising. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The Appellant tries to argue that the claims are an improvement over prior art systems and tries to argue the claims are similar to Finjan Inc. v. Blue Coat Systems, Inc., however that is not one of the methods for determining subject matter eligibility. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Many of the steps in the claim such as identifying or classifying patterns or projecting data can be performed mentally. 
The claims recite processors, databases, servers, and remote devices, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of detecting transaction patterns. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems as in [0028] it discloses generally recited processors, databases, and servers. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of a detecting transaction patterns (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology.
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of detecting transaction patterns. The claims of the instant application describe an improvement to a business process i.e., detecting transaction patterns, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field. In [0027] of the Specification, the Appellant admits that the disclosure is generally directed to principled data science techniques to identify time-based patterns in transaction data, and therefore there is no technological improvement.
Then, the Appellant argues that the claims go beyond generally linking to a particular technological environment. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the claims recite processors, databases, servers, and remote devices configured to perform claim functions and steps such that they amount to no more than mere instructions to apply the exception using generic computer components.
According to the MPEP 2106.05(e): “In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.” Similarly, in this case, the abstract idea of detecting transaction patterns is linked to generally recited devices, therefore the claims are not meaningfully limiting the abstract idea.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.  
(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Fawaad Haider/
Examiner, Art Unit 3687

Conferees:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687      

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                  
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.